DETAILED ACTION
This office action is in response to the AFCP 2.0 amendment filed on May 28, 2021. Claims 1-4, 6-12 and 14-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed May 28, 2021, with respect to amended claim 12 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-12 and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a socket assembly. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a socket head disposed about an axis..., an input member coaxial with the socket head..., and the frame supporting the socket head and the input member for rotation about the axis (as in claim 1), or providing; a socket head rotatable about an axis…, an input member offset in an axial direction from the socket head, the axial , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Shaff (2693728), Hazzard (5392671), Ridge (2012/0260776), Basham (7721627) and Marchand (9802297). Shaff discloses socket assembly comprising: a socket head (16a, Figure 8) rotatable about an axis (i.e. formed as a vertical axis passing therethrough, Figure 8) and defining a socket cavity (formed as the opening within 16a for receiving the work piece) and is open through a top, a bottom, and a side (at 60) of the socket head (Figures 7 and 8), an input member (22) offset in an axial direction (i.e. a horizontal axial direction) from the socket head (Figure 5) and a shaft (42a) including a first end (47a) meshingly engaged to teeth (46a) on the input member and a second end (41a) configured to meshingly engage teeth (40/40a) on the socket head (Figures 5-8), the first end (47a) being offset in the axial direction (i.e. the horizontal axial direction) from the second end (41a) and a frame (14/14a) rotatably supporting the socket head, the input member and the shaft (otherwise the device would work as intended), but lacks, having the input member being coaxial with the socket head (as in claim 1) or having the input member being offset in an axial direction from the socket head, the axial direction being one of two axial directions of the axis that the socket head is rotatable about and including the plurality of shafts (as in claim 12). Hazzard teaches that it is old and well known in the art at the time the invention was made to provide a socket wrench (10) with a plurality of shafts (two shafts at 26 or at 30, Figures 7-8) that engage an input member (22/64) and external teeth (36) of a socket (34) (Figures 1 -8), but lacks, but lacks, having an input member being 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723